MEMORANDUM **
David Humberto Calderon-Perez appeals his conviction for conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(B)(vii) and 846; possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(vn); and use of a firearm during and in connection with a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Calderon-Perez contends that the Government violated his due process rights when it failed timely to produce a transcript of a witness’s grand jury testimony prior to that witness testifying at trial. Because the grand jury testimony was not favorable to the defendant, and not material as to credibility or guilt, Calderon-Perez’s due process rights were not violated. See Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963); Benn v. Lambert, 283 F.3d 1040, 1052-53 (9th Cir.2002). To the extent that Calderon-Perez contends that the Government violated the Jencks Act and the Federal Rules of Criminal Procedure, his claim is unsupported by the text of the statute and rules, respectively. See 18 U.S.C. § 3500; Fed.R.Crim.P. 26.2.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.